Exhibit 10.1

 

Execution Copy

 

Activision Blizzard, Inc.

3100 Ocean Park Blvd.

Santa Monica, CA 90405

 

March 31, 2009

 

Mr. Michael Morhaime

31 Moonshell

Newport Coast, CA  92657

 

Dear Michael:

 

                                                Reference is made to your
employment agreement dated as of December 1, 2007 (the “Employment Agreement”)
between you and Vivendi Games, Inc. (“Vivendi”) related to your employment with
Activision Blizzard, Inc. (the “Company”), and the Assignment and Assumption
Agreement dated as of July 9, 2008 between Vivendi and the Company, pursuant to
which the Company assumed Vivendi’s obligations under the Employment Agreement. 
Capitalized terms used herein without definition shall have the meanings
assigned to such terms under the Employment Agreement.  In order to better
facilitate the Company’s ability to deduct payments to you pursuant to
Section 162(m) of the Code and to make certain related changes to your
compensation arrangements, you and the Company hereby agree to amend certain
provisions under the Employment Agreement, effective as of the date hereof, as
follows:

 

1.                                       Base Salary.  Paragraph 3(a) of the
Employment Agreement is hereby amended to add a new last sentence thereof to
read as follows:

 

“Commencing as of March 31, 2009, your annual Base Salary rate shall be
increased to $520,000.”

 

2.                                       Profit Sharing Compensation.  Paragraph
3(d) of the Employment Agreement is hereby amended to read as follows:

 

“Profit Sharing Compensation.  In addition to the MIP and the Holiday Plan, you
shall be eligible to receive additional performance-based cash compensation on
an annual basis pursuant to the Company’s 2008 Incentive Plan (or any successor
plan thereto that is approved by the Company’s shareholders) (the “Incentive
Plan”), based on a share of the earnings generated by the Company’s Blizzard
Entertainment business.  Your profit sharing compensation under Incentive Plan
(a “Profit Share Bonus”) will be based on a share of the “Profit Sharing Pool”
that is created pursuant to the Blizzard Entertainment Profit Sharing Plan as in
effect from time to time (the “Profit Sharing Plan”); provided, however, that
all references under the Profit Sharing Plan to “Vivendi Games” or “Vivendi
Universal Games” shall be replaced with the Company and your actual Profit Share
Bonus will be subject to the terms and conditions set forth under the Incentive
Plan.  Your Profit Share Bonus shall entitle you to five percent (5%) of the
Profit Sharing Pool (if any) that is generated under the Profit Sharing Plan;
provided, however, that the Committee may, in its sole discretion and at any
time, exercise negative discretion with respect to your Profit Share Bonus to
reduce the amount of your actual annual percentage interest in the Profit
Sharing Pool to not less than three and one-half percent (3.5%).  You understand
that except for your guaranteed minimum 3.5% participation in the Profit Sharing
Pool under the Profit Sharing Plan, your actual bonus amount under the Profit
Sharing Plan is dependent upon the amount of such Profit Sharing Pool being
established thereunder, if any.  If no amounts are generated under the Profit
Sharing Pool with respect to any performance year (i.e., due to lack of earnings
for the Blizzard Entertainment business as determined under the Profit Sharing
Plan) you shall not be entitled to receive any Profit Share Bonus for such
year.  Notwithstanding the timing of payments under the Profit Sharing Plan for
other participants thereunder, your Profit Share Bonus (if any) shall be paid to
you following the end of the relevant performance year for which it is earned
(but no later than the following March 15), after the Committee has certified
achievement of the relevant results for purposes of calculating the Profit
Sharing Pool in accordance with the Incentive Plan.  For the avoidance of doubt,
your Profit Share Bonus is intended to constitute a “Senior Executive Plan
Bonus” within the meaning of the Incentive Plan.”

 

3.                                       Bonus Determinations.  For purposes of
clause (ii) under Paragraph 3(e) of the Employment Agreement, any pro-rata bonus
compensation that you may become entitled to receive upon a qualifying
termination of your employment or expiration of the Term with respect to the
year of your termination or such expiration shall be equal to the product of
(x) the total bonus amount that you would have earned if you had remained
employed for the entire year (calculated based on actual performance
achievement), multiplied by (y) a fraction, the numerator of which is the number
of days during the performance year for which you remained employed by the
Company, and the denominator of which is 365.

 

4.                                       Except as expressly set forth above,
your Employment Agreement shall remain in full force and effect.

 

 

Very truly yours,

 

 

 

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

By:

/s/ Ann E. Weiser

 

 

Name:

 

 

Title:

 

ACCEPTED AND AGREED:

 

 

/s/ Michael Morhaime

 

Michael Morhaime

 

1

--------------------------------------------------------------------------------